[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPEAL FROM THE EMPLOYMENT SECURITY APPEALS DIVISION, BOARD OF REVIEW
Plaintiff filed this appeal from the decision of the Board of Review reinstating benefits for plaintiff's employee, Jose Santiago. Plaintiff did not appear at the hearing before this court on the appeal.
The court has reviewed the record in this matter and finds that the Board of Review's decision is supported by the facts and that the law was correctly applied to those facts. Noyes v. Liquor Control Commission, 151 Conn. 524, states at page 527:
The determination of factual issues on CT Page 2936 conflicting testimony is within the province of the commission. [Citations omitted.]
The court finds that the law was correctly applied by the Board of Review. See Robinson v. Unemployment Security Board of Review, 181 Conn. 1, 4 (1980).
The appeal is dismissed for the foregoing reasons.
E. EUGENE SPEAR, JUDGE